Case 18-03161        Doc 41     Filed 01/16/19     Entered 01/16/19 15:12:37          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-03161
         Jamie G Shannon

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/05/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/09/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,200.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-03161        Doc 41      Filed 01/16/19    Entered 01/16/19 15:12:37               Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $6,630.00
         Less amount refunded to debtor                          $751.79

 NET RECEIPTS:                                                                                   $5,878.21


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $0.00
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                     $377.93
     Other                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $377.93

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim         Principal      Int.
 Name                                Class   Scheduled      Asserted      Allowed          Paid         Paid
 DUPAGE CREDIT UNION             Secured       25,275.36            NA              NA      4,628.80        0.00
 DUPAGE CREDIT UNION             Unsecured      1,263.00            NA              NA           0.00       0.00
 FIFTH THIRD BANK                Secured             0.00           NA              NA           0.00       0.00
 ADVANCE PAYCHECK ONLINE         Unsecured         300.00           NA              NA           0.00       0.00
 AMPLIFY FUNDING                 Unsecured      1,000.00            NA              NA           0.00       0.00
 BANK OF AMERICA                 Unsecured     13,240.00            NA              NA           0.00       0.00
 BANK OF AMERICA                 Unsecured      5,772.00            NA              NA           0.00       0.00
 BARCLAYS BANK DELAWARE          Unsecured      6,719.00            NA              NA           0.00       0.00
 BLUE TRUST LOANS/LCO            Unsecured         290.00           NA              NA           0.00       0.00
 CAPITAL ONE                     Unsecured     10,373.00            NA              NA           0.00       0.00
 CAPITAL ONE                     Unsecured      4,566.00            NA              NA           0.00       0.00
 CHARTER FITNESS                 Unsecured          80.00           NA              NA           0.00       0.00
 CHASE                           Unsecured     13,071.00            NA              NA           0.00       0.00
 CHASE                           Unsecured      3,424.00            NA              NA           0.00       0.00
 CHASE                           Unsecured      2,830.00            NA              NA           0.00       0.00
 CITIBANK                        Unsecured      7,166.00            NA              NA           0.00       0.00
 CITIBANK                        Unsecured      4,869.00            NA              NA           0.00       0.00
 DISCOVER FINANCIAL SERVICES LLC Unsecured      3,280.00            NA              NA           0.00       0.00
 GENESIS BC/CELTIC BANK          Unsecured         303.00           NA              NA           0.00       0.00
 GREEN VALLEY CASH               Unsecured         295.00           NA              NA           0.00       0.00
 MIDAMERICA BANK/TOTAL C         Unsecured         376.00           NA              NA           0.00       0.00
 MONEY KEY                       Unsecured         555.00           NA              NA           0.00       0.00
 MONEY LION                      Unsecured      2,250.00            NA              NA           0.00       0.00
 MYLOANSITE                      Unsecured      2,836.08            NA              NA           0.00       0.00
 ONEMAIN                         Unsecured      8,150.00            NA              NA           0.00       0.00
 OPPITY FINANCE                  Unsecured      3,649.00            NA              NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-03161       Doc 41   Filed 01/16/19    Entered 01/16/19 15:12:37                Desc       Page 3
                                              of 4



 Scheduled Creditors:
 Creditor                                  Claim         Claim        Claim         Principal       Int.
 Name                            Class   Scheduled      Asserted     Allowed          Paid          Paid
 RISE                        Unsecured      3,966.00            NA             NA           0.00        0.00
 SILVER CLOUD FINANCIAL      Unsecured         850.00           NA             NA           0.00        0.00
 SYNCB/PLCC                  Unsecured         233.00           NA             NA           0.00        0.00
 TITLE MAX OF ILLINOIS       Unsecured      7,393.97            NA             NA           0.00        0.00
 TITLE MAX OF ILLINOIS       Secured        1,200.00            NA             NA        871.48         0.00


 Summary of Disbursements to Creditors:
                                                          Claim          Principal                 Interest
                                                        Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00             $0.00                   $0.00
       Mortgage Arrearage                                 $0.00             $0.00                   $0.00
       Debt Secured by Vehicle                            $0.00         $5,500.28                   $0.00
       All Other Secured                                  $0.00             $0.00                   $0.00
 TOTAL SECURED:                                           $0.00         $5,500.28                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00                 $0.00               $0.00
        Domestic Support Ongoing                          $0.00                 $0.00               $0.00
        All Other Priority                                $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                          $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $0.00                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                           $377.93
        Disbursements to Creditors                         $5,500.28

 TOTAL DISBURSEMENTS :                                                                      $5,878.21




UST Form 101-13-FR-S (9/1/2009)
Case 18-03161        Doc 41      Filed 01/16/19     Entered 01/16/19 15:12:37            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
